Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               July 03, 2018

The Court of Appeals hereby passes the following order:

A18A1452. JOHN W. OXENDINE et al. v. GOVERNMENT TRANSPARENCY
    & CAMPAIGN FINANCE COMMISSION.


      John W. Oxendine and Oxendine Working for Georgia, Inc. (collectively, “the
Appellants”) filed a motion to quash a subpoena issued by the Georgia Government
Transparency and Campaign Finance Commission to Branch Banking & Trust
Company. The trial court denied the motion, and the Appellants filed both a direct
appeal and an application for discretionary appeal. On April 3, 2018, this Court
denied the application for discretionary appeal. See Case Number A18D0353,
decided April 3, 2018. Because that denial was an adjudication on the merits, the
doctrine of res judicata bars this direct appeal. See Northwest Social & Civic Club,
Inc. v. Franklin, 276 Ga. 859, 860 (583 SE2d 858) (2003); Hook v. Bergen, 286 Ga.
App. 258, 260- 261 (1) (649 SE2d 313) (2007). Accordingly, we lack jurisdiction
over this appeal, which is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/03/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.